Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received October 30, 2022, have been fully considered by the examiner.  The following is a complete response to the October 30, 2022 communication.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balbierz (6,770,070).
	Regarding claim 1, Balbierz provides an ablation cannular comprising a tubular body having a tip (16) made from a metal (col. 11, lines 38-42, for example) and forms a pointed tip (Figure 4B, for example).  A transducer (i.e. electrode 17) is disposed within the tip (Figure 6A, for example, but other embodiments show many different types of transducers within the tip).  There is at least one bore hole (23 – Figure 4B) located proximally to the distal end by a first distance and is used to introduce a medication or other fluid to tissue.
	Regarding claims 10 and 11, Balbierz provides an embodiment where the ablation cannula includes a pointed tip and a series of apertures (23 – Figure 13) provided around the circumference of the tip.  There are 3 sets of boreholes (proximal, middle and distal) located at different differences from the tip and provided as sets circumferentially spaced around the tip.   Regarding claim 12, the transducer (i.e. electrode) is an RF transducer.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 13, 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz (‘070).
	Regarding claims 2-9, the examiner maintains that the specific length of the tip and the specific location of the boreholes would be an obvious design consideration for one of ordinary skill in the art.  It is noted that Balbierz provides several different shapes/sizes for the tip member as well as numerous different locations for the bore holes.  Applicant’s specification fails to disclose any particular criticality or unexpected result associated with the claimed dimensions.  The examiner maintains that one of ordinary skill in the art would recognize the necessary lengths for the tip of the Balbierz device to provide the desired treatment results, and would further recognize the results associated with the desired fluid distribution pattern that would result from modifying the spacing of the boreholes to any desired length.  Again, it is noted that Balbierz provides boreholes for providing fluid at numerous different locations in the different embodiments, as well as the use of multiple sets of boreholes.
	Regarding claim 13, Balbierz specifically disclose providing an insulative material disposed on only a selected portion of an electrode tip, said portion being less that the full circumference of the electrode.  See, for example, Figure 18 of Balbierz which shows an insulation (36) on only one side of an electrode to control energy delivery.  In as much as the tip member (16) of Balbierz is also an electrode, it is deemed an obvious consideration for one of ordinary skill in the art to provide an insulation on only one side of the tip member to control the delivery of RF energy as desired.  Regarding claim 15, Balbierz provides the insulation on approximately 180 degrees of the electrode (Figures 18 and 19).  Regarding claim 16, to have provided the insulation on only 90 degrees of the surface of the electrode is deemed an obvious variation with expected results.
	Regarding claim 17, Balbierz provides an ablation cannula having a tubular body, a tapered tip and a transducer as addressed with respect to claim 1 above.  Balbierz provides an insulation proximal to the tip, with the tip being made of metal to act as an electrode.  There is no express disclosure of a tapered tip having an insulative material provided circumferentially on a selected portion being less than the full circumference to direct energy in a particular direction.  However, as addressed with respect to claim 13 above, Balbierz does specifically teach of providing an insulative surface on select portions of the electrode to control the delivery of energy.  Balbierz provides several different locations for the insulation on the electrode including on a side of the electrode such that energy is directed in one direction away from the electrode (Figures 18 and 19, for example).  To have provided such an insulation on the tip member, which also serves as an electrode, to selectively control the direction of applied RF energy for treatment of tissue would have been an obvious consideration for one of ordinary skill in the art when considering the further embodiments of Balbierz which teaches providing an insulation on a select side of the electrode to control the energy delivery pattern to tissue.
Regarding claim 19, see Figures 18 and 19 as addressed above with respect to claim 15.  Regarding claim 20, see discussion of claim 16 above.  Regarding claims 21 and 22, Balbierz provide a proximally located bore hole (23) that may be provided at various locations proximal to the distal end of the tip as addressed previously.

 Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz (‘070) in view of the teaching of Roschak et al (6,712,812).
	Balbierz provides an insulation on an electrode as addressed previously, but fail to expressly disclose the use of silicon as the insulative material.  As addressed in the previous Office action, Roschak et al disclose various different materials that may be used as an insulator for an electrode, and specifically disclose the use of silicons (col. 12, lines 48-55, for example).
	To have used a silicon material as the insulating portion of the Balbierz electrode would have been an obvious design consideration for one of ordinary skill in the art since Roschak et al fairly teach that such materials are generally known to be used as an insulator in an analogous RF electrode device.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner has now cited the Balbierz reference to show a pointed tip having a proximally located borehole and an RF transducer (i.e. electrode).  Applicant has not argued the obviousness rejections in the previous Office action, and the examiner maintains the claims continue to be obvious in the prior art as rejected above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/December 14, 2022